Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered April 28, 1998, convicting defendant, after a jury trial, of attempted rape in the first degree, and sentencing him to a term of lxh to 15 years, unanimously affirmed.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). The matters as to which inquiry was permitted were highly relevant to credibility. We find that defendant opened the door to the portions of the cross-examination that allegedly violated the Sandoval ruling (see, People v Fardan, 82 NY2d 638, 646).
We find from our review of the entire record that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Defendant has not established that his trial counsel’s alleged deficiencies deprived him of a fair trial (see, People v Hobot, 84 NY2d 1021, 1024).
The court conducted a sufficient inquiry concerning whether the jury overheard and, if so, was influenced by a conference not intended to be within the jury’s hearing. Defendant’s claim that the court should have conducted individual inquiries of the jurors is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no such inquiry to be necessary.
We perceive no abuse of sentencing discretion, and find that the sentence was not based on any improper criteria.
We have considered and rejected defendant’s remaining claims. Concur — Rosenberger, J. P., Nardelli, Andrias, Saxe and Buckley, JJ.